Citation Nr: 1401300	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a traumatic brain injury, with blurred vision.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 2003 to July 2006. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is currently with the RO in Muskogee, Oklahoma.  

This claim has previously been remanded by the Board, and for the reasons discussed below is now ready for adjudication.

The issue of entitlement to service connection for residual scarring from an assault is raised by the record.  This issue has not been developed for appellate review and is referred to the RO for appropriate action.


FINDING OF FACT

The preponderance of the evidence is against finding there are the residuals of a traumatic brain injury disability, to include blurred vision, that has been present during the period of this claim.


CONCLUSION OF LAW

The residuals of a traumatic brain injury, to include residuals of blurred vision was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2013.  To the extent that any VCAA notice was insufficient, the Veteran through his detailed arguments has shown a thorough understanding of VA processes and disability criteria.  Accordingly, he was not prejudiced by any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to her claim, she is not prejudiced by VA's failure to satisfy the duty to notify). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The evidence does not suggest that there is outstanding available evidence which would pertain to a current disability of residuals of traumatic brain injury.  The Board notes that the May 2013 VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  

January 2012 remand directives were substantially complied with in that the Veteran received appropriate notice regarding further development, records were sought and either deemed unavailable or associated with the record, and a VA examination for traumatic brain injury, residuals was obtained from a neurologist.  Specifically, in March 2012 the Veteran's address was obtained, although he then informed the RO that the address would likely change in a month.  The Veteran was notified and provided an opportunity to clarify whether his representative had been changed, to provide his mother's medical credentials, and to identify any outstanding treatment records.  No response was received from the Veteran.  The RO requested outstanding treatment records from the National Personnel Records Center (NPRC), and Records Management Center (RMC), both of which informed him that there were no records at that location.  In addition, pursuant to RMC response indicating records had been combined at station 351, an email was sent to follow-up, and a negative response was received.  In June 2012 the Veteran was notified of the steps that the RO had taken to obtain outstanding service treatment records, again requested to clarify his representative, and notified that he could submit buddy statements regarding the incident in Germany.  Again, the Veteran did not respond.  

In June 2012, the RO issued a memorandum indicating that the remanded directive indicating development as for fire-related documents be followed, would be futile given that the records were not fire-related.  In addition, a formal finding of unavailability for further service treatment records was obtained, based on the negative responses from the RMC, NPRC, Muskogee, and lack of response from the Veteran.  Finally, the Board observes that VA treatment records since 2011 were obtained and associated with the record via Virtual VA.  A supplemental statement of the case was provided to an address, which is the same as that provided and updated in December 2012 per VACOLS.  This was not returned as undeliverable.  As such, the Board's remand directives were appropriately followed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Pertinent Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, the Court held that in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).





Applicable Facts

The Board observes that the Veteran's migraine headaches, claimed as traumatic brain injury with headaches and blurred vision, and posttraumatic stress disorder with depression are separately service connected.  As such, those symptoms are not for further consideration as part of this discussion.

It is noted that the Veteran's discharge documents reflect service in Afghanistan from April 2005 to April 2006, and his military occupational specialty was as an ammunition specialist. 

April 2007 VA treatment assessment includes traumatic brain injury, secondary to being hit on the head with a beer bottle, such that the Veteran was already followed by polytrauma team.  Another note from that month indicates that the Veteran was taken to the emergency room by his family reportedly secondary to his PTSD, alcohol abuse and traumatic brain injury.   

The Veteran was sent for a traumatic brain injury consult where he reported some remote memory problems, and having been hit in the head by a beer bottle such that he required stitches.  Magnetic resonance imaging (MRI) of the Veteran's brain in April 2007 revealed normal results.  

VA examination conducted in May 2007 for brain and spinal cord injury showed neurological findings of neuropsychological weaknesses, bilateral simple motor speed, fine motor speed, dexterity with his dominant hand, verbal fluency, immediate and delayed auditory memory, and visual delayed memory.  The examiner indicated that based on the very minimal clinical history, the Veteran's head injury would most likely be classified as a mild traumatic brain injury based on the Veteran's report.  Deficits in attention, processing speed, and anterograde memory were the most common neuropsychological sequelae of head injury.  The Veteran's reported long term memory difficulty was not likely the result of head injury, but might be due to use of heavy alcohol during periods in which he experienced difficulty remembering.  The examiner concluded that the Veteran's cognitive profile was not found to be entirely consistent with traumatic brain injury profile.  However, he did show deficits in speed and anterograde memory.  The examiner also noted greater impairment with the Veteran's dominant hand as compared to his nondominant hand.  The Veteran attributed this to his right hand injury.  The examiner diagnosed migraine headache with prostration at times and complaints of memory/attention deficit.  The examiner recommended continued examination and treatment for the Veteran's psychological symptoms.

A May 2007 entry in VA treatment records for optometry found normal ocular health without defect and mild refractive error.  The examiner stated that the Veteran had good uncorrected visual acuity but uncorrected hyperopia may be the cause of his intermittent blurring and asthenopia.

In June 2007 the Veteran reported in a stressor statement that he had been hit in the back of his head several times with a beer bottle, from which he went unconscious and awoke to a lot of blood, and was taken to a hospital where he received staples.  The Veteran indicated that he experienced headaches and blurry vision, which could be due to this experience as well as being around mortars all the time while in Afghanistan.  

The Veteran's mother submitted a June 2007 statement in which she identified herself as a nurse, and reported that the Veteran had suffered a traumatic head injury when hit over the head with a beer bottle in Germany, requiring staples, and from which he experienced residual headaches ever since.  She reported that the Veteran had poor concentration, short term memory loss, was angry, slept dripping sweat in the fetal position, had difficulty communicating, was depressed, apathetic and had no appetite.  She indicated that at times he just sat with a blank stare, and showed no desire or motivation to work, play or enjoy life.  She reported that he constantly misplaced things, was unorganized, and scattered isolated, did not socialize, was irritable, mean and used poor judgment.  She indicated that the Veteran reported having no emotion, not feeling anything.  He apparently began paperwork, but did not finish it.  He did not balance his check book, and was confused and indecisive regarding work school and life.  He walked slowly with his head down.  She reported that the Veteran was dependent, depressed, lonely, had a negative self-concept, had experienced panic attacks, had hypersomnia and insomnia nightmares, that his alcohol consumption was over the top, and that he was withdrawn.  She reported that the Veteran felt light headed and experienced blurred vision at times.  

The Veteran was afforded a June 2007 VA neurological examination to consider any residuals of traumatic head, brain injury, and headaches.  April 2007 MRI showing no acute abnormality, no mass or mass effect, and no infarct or hemorrhage was reviewed.  In addition, the May 2007 optometry note indicating that vision was 20/20 bilaterally, Goldman Fields were full, and that there was normal ocular health, with mild hyperopia was reviewed.  In addition the above-discussed May 2007 examination results were reviewed, along with multiple VA treatment notes regarding headaches, and prescribed Butalbital as needed.  

The Veteran reported his history as being hit over the back of the head with a beer bottle approximately 10 times, during which time he was in and out of consciousness, and on awaking he was taken to Landstuhl Hospital and received six staples in the back of his head, and placed on light work profile for two weeks.  No X-rays were taken at the time.  He reported that following this incident he was dazed for weeks. but after a while in the intense confusion cleared, although he continued to experience dizziness.  He indicated that he experienced intense headaches, and felt dizzy as if he could faint approximately twice a week when standing up.  He reported that at times he experienced difficulty sleeping because of his headaches and associated nausea.  He indicated that he took Advil, and sometimes needed to take a break and sit down, and at times the headaches prevented him from working.  He reported that light and noise bothered him when he experienced a bad headache, and even the medication from the hospital did not help.  He reported that the pain was constant, and sometimes the headache has gradual onset, and other times it was immediate.  

The Veteran also indicated that he had difficulty remembering.  He indicated that he forgot names, left his stove on, and had trouble learning new things.  He was unclear if this was due to difficulty with his memory or trouble concentrating.  He reported that when he was initially hit in the head, for two weeks he had significant memory problems, but then his memory stabilized at a slightly deficient level.  He reported that there was no recent change in his memory.  

On examination, there was higher cerebral function.  The Veteran was alert, oriented times two.  He reported the wrong date.  He knew where he was.  His recall was somewhat deficient.  Comprehension and repetition were normal.  Speech was fluent and articulate.  Cranial nerves II through XII were normal.  His strength, anterior tibial, posterior tibial, hamstring, gastrocnemius, soleus, triceps, biceps, wrist extensor, and grip were normal.  Sensory examination showed a slight decrease in vibration sense at his ankles.  Pain sensation was normal LS through S1 and C5 through T2.  Ankle, knee and bicep reflexes were 1 bilaterally, and tricep reflex was trace on the right and 1 on the left.  Plantar reflex was downgoing bilaterally.  Diagnoses were of migraine headaches, prostrating at times, and complaint of memory/attention deficit.  A note indicated that reference should be made to neuropsychological evaluation for extensive description of the Veteran's cognitive function.  Handwritten note indicated that the cognitive profile was not entirely consistent with traumatic brain injury, but that the Veteran showed weakness in verbal fluency, immediate and delayed auditory memory and visual delayed memory and deficit in anterograde memory.  

December 2009 treatment note indicated that the Veteran had multiple past head injuries while in the Army.  

In addition, an August 2010 polytrauma clinic consult entry reflects that the Veteran's reported 2006 head injury was assessed as likely resulting in a concussion, from which a complete recovery would have been anticipated.  

August 2010 traumatic brain injury screening suggests the Veteran experienced being near a blast or improvised explosive device, rocket propelled grenade, land mine, grenade, fall, blow to head, or other injury to head.  The Veteran reportedly experienced loss of consciousness, being dazed, confused, or seeing stars, concussion, and head injury immediately after the events, and indicated that memory problem or lapses, balance problems or dizziness, and headaches worsened afterwards.  The Veteran had experienced irritability, headaches, and sleep problems in the previous week.  A consult to determine whether there was a traumatic brain injury was ordered.  

At a second level consult in August 2010, the Veteran reported that he had experienced loss of consciousness, and confusion, and his skull had been penetrated.  He endorsed neurobehavioral symptoms, to include feeling dizzy, headaches, difficulty hearing, noise sensitivity, bodily numbness or tingling, loss of or increased appetite, poor concentration, forgetfulness, difficulty making decisions, slowed thinking, difficulty getting organized, inability to finish things, difficulty getting or staying asleep, feeling anxious or tense, depressed or sad, irritability, easily annoyed, poor frustration tolerance, and feeling easily overwhelmed.  It was indicated that the history of the injury and course of clinical symptoms was consistent with traumatic brain injury.  There was not, however, a MRI at that time.  In addition, the current clinical symptom presentation was most consistent with behavioral health condition (for example, PTSD, depression, etcetera), and it was indicated that symptoms of depression, PTSD and alcohol abuse/dependence were present.  Entries in VA treatment records in September and October 2010 listed AXIS III diagnoses of TBI and head injury respectively. 

The Veteran was most recently provided a May 2012 VA examination where his diagnosis of possible mild traumatic brain injury, 2007, with no residuals the day of the examination, was considered.  The examiner reviewed the Veteran's claims folder.  The Veteran reported that he was attacked and struck with a heavy, glass beer bottle repeatedly on the head while stationed in Germany.  He had not been drinking that night, and stated that he was "in and out of it" during and after the attacks.  He remembered "bits and pieces" of the event and the ambulance ride to the hospital.  He recalled having headaches and "feeling different" immediately after the event.  He reported that he was deployed to Afghanistan afterwards and reports that he had headaches daily to every other day while on deployment.  He indicated that the headaches came and went, and he had difficulty stating how often they occurred.  They seemed to be aggravated by stress, such that if he was stressed daily, then he experienced a headache daily.  The headaches lasted for 20 minutes to 2 hours.  He reported that he rested in a quiet room when given the chance.  The headaches were not prostrating.  

The Veteran also reported that he was in a motor vehicle accident that totaled his car in 2006.  He reported that he was alone when he rolled the vehicle, and lost consciousness for an unknown amount of time.  He later walked to find help, and never was evaluated from the incident.  He did not know if he had any symptoms following that event.  

Objectively, there was evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  There were subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  For example, there were mild or occasional headaches, and mild anxiety.  There were one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction or both, but did not preclude them.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  The Veteran's consciousness was normal.  The examiner indicated that there were no subjective symptoms or mental, physical or neurological conditions or residuals attributable to a traumatic brain injury (such as migraine headaches or Meniere's disease).  There were scars related to the Veteran's reported traumatic brain injury, but the scars were not painful, and/or unstable, or greater than 39 square centimeters (6 square inches), and there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  Neuropsychological testing was not performed, nor were there any other significant diagnostic test findings and or results.  There was no functional impact on the Veteran's ability to work.

As such, the examiner concluded that traumatic brain injury residuals had not been found on examination.  The examiner indicated that documentation of the assault was not available, and post-deployment health assessment in March 2006 was negative for any traumatic brain injury residuals.  The examiner highlighted the Veteran's record in May 2007, when a neuropsychological evaluator indicated that the Veteran's alcohol use and PTSD contributed to the Veteran's cognitive difficulties.  A compensation examination in 2007 for traumatic brain injury had resulted in a cognitive profile that was not entirely consistent with a traumatic brain injury profile.  On August 10, 2010, the Veteran had been seen by the polytrauma support clinic for possible mild traumatic brain injury, and provided a neuropsychological evaluation.  Impression was that the Veteran likely had a concussion following the assault and the physical discussed with the Veteran the natural recovery from a mild traumatic brain injury and expectation for a complete recovery from a concussion.  It was also indicated that the Veteran's alcohol use, depression, and PTSD largely contributed to his memory problems.  On August 18, 2010, the Veteran was provided a second level traumatic brain injury examination, and the clinical symptoms presentation was considered most consistent with a behavioral health condition.  

As such the examiner reasoned that the Veteran may have suffered a mild traumatic brain injury based on his description of events; however, 97 percent of mild traumatic brain injury residuals resolved in one year, and there was no evidence to support any of his symptoms being directly related to the assault.  The Veteran could not recall when his headaches or memory problems started.  The examiner explained that with a traumatic brain injury, there must be a close temporal association between the trauma and the onset of the physical or cognitive symptoms (headache, dizziness, memory/thinking problems, etc.).  If there were cognitive issues they should appear within the first 48 hours of the injury and peak within the first one to two weeks before slowly improving.  There could not be a mild traumatic brain injury one day, and then several months later you start forgetting where you parked your car and attribute that to mild traumatic brain injury or post-concussion syndrome.  Somatic and cognitive symptoms were not delayed.  In addition, irritability and sleeplessness did not correlate well with mild traumatic brain injury as they were to be expected in a war time situation, and were common traits in a combat zone.  The severity of the symptoms should correlate with the severity of the injury.  Overlap diagnoses to be considered were PTSD, depression, anxiety disorders, chronic pain and somatoform disorder.  


Legal Analysis

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  The Board finds that the Veteran's assertions are of little or no probative value in deciding the appeal where the medical evidence shows that he does not have a current traumatic brain injury, to include residuals of blurred vision.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail.

The Board also notes that the Veteran's mother, who identified herself as a nurse submitted a statement.  The Court has discussed the probative value to be placed on statements prepared by nurses, finding generally that a nurse's statement has probative value.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  While the Veteran's mother reported that she was a nurse, and thus has some medical expertise, the Board does not find an adequate foundation in the current record to establish her expertise to provide competent evidence regarding diagnosis or etiology of traumatic brain injury.  In any event, her discussion of the Veteran's symptoms does not attempt to diagnose traumatic brain injury or provide a nexus.  

In addition, although the Board is aware that VA treatment notes from April 2007 listed traumatic brain injury, these are not afforded probative value because one indicated that the traumatic brain injury screening was not necessary since the Veteran had been diagnosed as having TBI and was followed by polytrauma; however, the related polytrauma notes clarify that the Veteran's symptoms did not fit within a TBI diagnosis.  The other note was taken in the emergency room, under the label history and examination, and appears to be a recorded history from the family, or even based on the note just discussed, which was evidently a working hypothesis that was not supported when the Veteran was further evaluated by polytrauma.  In addition, 2010 treatment notes listing Axis III TBI and head injury appear to simply be repeating earlier assessments, which as discussed are given little probative value. 

Following recent examination, it was indicated that the Veteran likely had a concussion following the assault and complete recovery from a concussion was expected.  A second level traumatic brain injury examination indicated that clinical symptoms presentation was considered most consistent with a behavioral health condition.  It was concluded that there were not residuals of a traumatic brain injury.

The probative evidence is against a finding of a current disability of traumatic brain injury.  In the absence of a traumatic brain injury, and its residuals to include blurry vision, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1331 (1997) (requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for a traumatic brain injury, and its residuals to include blurry vision is denied because current disability is not shown.  

Consequently, the Board finds the evidence of record is against the award of service connection for a traumatic brain injury and its residuals to include blurry vision.  

The benefit of the doubt doctrine has been appropriately considered; however, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for the residuals of a traumatic brain injury, to include blurry vision, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


